DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9 August 2021 has been entered.  Claims 1 and 9 are currently amended.  Claims 5-8 and 11-20 are canceled.  Claims 25-26 are newly added.  
Claims 1-4, 9-10, and 21-26 are currently pending. 

Allowable Subject Matter
Claims 1-4, 9-10, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The amendment to claim 1 render the claim allowable, as it introduces limitations which are neither anticipated by nor obvious in view of the prior art.  In particular, the limitation that requires “the size and shape of the embossment being different from the size and shape of the baffle”, when considered in combination with the other structures and relationships required, appears to be novel.  While the prior art may show in some situations embossment/baffle elements that are similar shapes (e.g., both rectangles of different sizes), it does not appear that the prior art has a record of an embossment and baffle in the relationship described which are different in size and differently shaped, and which further shows the other structural relationships described for the embossment and baffle.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255. The examiner can normally be reached Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-





/ELIZABETH M. MAY/            Examiner, Art Unit 3762      

/STEVEN B MCALLISTER/             Supervisory Patent Examiner, Art Unit 3762